Case 1:15-cv-00502-RJD-RML
Case 1:20-cv-00640-KAM-RER Document
                           Document 118
                                    25-9 Filed
                                          Filed08/16/17
                                                04/16/21 Page
                                                          Page11ofof88PageID
                                                                       PageID#:#:2627
                                                                                  228
                                                                            FILED
                                                                         IN CLERK'S OFFICE
                                                                     US DISTRICT COURT E.D.N.Y.


   UNITED STATES DISTRICT COURT                                     *      AUG 1 6 2017 ★
   EASTERN DISTRICT OF NEW YORK
                                                   X                BROOKLYN OFFICE
   LYNICA MORALES,on behalf of herself
   and all others similarly situated,

                          Plaintiff,                            MEMORANDUM & ORDER

                 - against -                                    15 CV 502(RJD)(RML)

   ROCHDALE VILLAGE INC.,
   MARION SCOTT REAL ESTATE,INC.,
   MARION SCOTT,and HERBERT FREEDMAN,

                          Defendants.


   DEARIE,District Judge

          Plaintiff brings this class action alleging violations ofthe Fair Labor Standards Act

  ("FLSA"),29 U.S.C. § 201, et seq., and New York Labor Law("NYLL")by the owners and

   operators of Rochdale Village ("defendants"). Defendants move to compel arbitration for opt-in

   collective action plaintiffs and putative class members who were represented by the Special and

   Superior Officers Benevolent Association("SSOBA" or "Union") during the relevant class

   period. Defendants assert that the collective bargaining agreement("CBA")between Rochdale

   Village and the SSOBA requires Union members to arbitrate their claims and also that the

   arbitrator, and not the Court, is assigned the task of determining whether the parties agreed to

   arbitrate their claims. Because the Court agrees that the CBA gives the arbitrator the power to

   determine arbitrability, defendants' motion to compel arbitration is granted.


                                            BACKGROUND


          Rochdale Village is a cooperative housing development located in Jamaica, Queens,

   comprised of residential units and commercial, parking, recreational, and related facilities.

   Rochdale Village is owned and operated by defendant Rochdale Village Inc.("Rochdale"). All
Case 1:15-cv-00502-RJD-RML
Case 1:20-cv-00640-KAM-RER Document
                           Document 118
                                    25-9 Filed
                                          Filed08/16/17
                                                04/16/21 Page
                                                          Page22ofof88PageID
                                                                       PageID#:#:2628
                                                                                  229




   of Rochdale Village's residential and commercial space is managed by defendant Marion Scott

   Real Estate, Inc., a real estate management company that is co-owned by defendants Marion

   Scott and Herbert Freedman.

          Plaintiff Lynica Morales was employed by Rochdale from May 2011 until October 2014,

   working in a purchasing position at Rochdale Village. She alleges that Rochdale engaged in an

   array of practices designed to systematically underpay its hourly employees. These alleged

   practices included improper rounding of employees' timesheets, awarding compensatory time in

   lieu of overtime compensation, automatically deducting meal breaks from timesheets, and

   requiring employees to perform off-the-clock work. Plaintiff seeks to represent five subclasses of

   similarly situated current and former hourly paid and non-exempt Rochdale employees. The

   complaint brings class action claims against defendants for:(1)unpaid minimum wage and

   overtime compensation under the FLSA,(2)nonpayment of straight wages under the NYLL,(3)

   unpaid overtime under the NYLL,(4) violation ofthe notice and recordkeeping requirements of

   the NYLL,and (5)violation ofthe wage statement provisions ofthe NYLL.

                                      PROCEDURAL HISTORY


          Plaintiff initiated this action on February 2, 2015. See Compl. EOF No. 1. Defendants

   moved to dismiss the complaint for failure to state a claim in August 2015,s^ EOF No. 19, and

   this Court denied the motion in October 2015. See ECF No. 33. On April 8, 2016, plaintiff

   moved to conditionally certify the matter as a collective action under the FLSA on behalfof all

   hourly employees. S^ ECF No. 51. Magistrate Judge Levy granted plaintiffs conditional

   certification motion in part,' s^ ECF No. 63, and collective action opt-in notices were sent to all



  'Magistrate Judge Levy noted that plaintiff did not allege that she was offered or accepted
  compensation time in lieu of overtime pay, but that she had observed hourly employees being
  offered compensation time. As such. Judge Levy denied the request to conditionally certify a
Case 1:15-cv-00502-RJD-RML
Case 1:20-cv-00640-KAM-RER Document
                           Document 118
                                    25-9 Filed
                                          Filed08/16/17
                                                04/16/21 Page
                                                          Page33ofof88PageID
                                                                       PageID#:#:2629
                                                                                  230




   hourly employees of Rochdale Village working between August 15,2013 and the present.^

   Shortly thereafter, defendants moved to compel arbitration for all opt-in employees and putative

   class members represented by the SSOBA pursuant to the arbitration clause in the CBA between

   Rochdale and SSOBA.


          Articles 16 and 17 of the CBA spell out the grievance and arbitration procedure for

   represented employees. A grievance is defined as "any dispute arising during the term of[the

   CBA]between an employee or the[SSOBA]and [Rochdale], concerning the interpretation or

   application of the specific provisions of[the CBA]." Bardavid Aff. Ex. 1, § 16.1, ECF No. 103-

   1. The grievance procedure in Article 16 provides for a three-step process by which the dispute

   will be heard using Rochdale's internal dispute resolution mechanism. Section 17.1 states that

   the Union has a right to appeal to arbitration any grievances not resolved during the three-step

   process. This arbitration shall be referred "in accordance with the Voluntary Labor Arbitration

   Rules of the American Arbitration Association then prevailing in the City ofNew York." Id

   Section 16.6 adds that "any disputes concerning or relating to an employee's wages and hours,

   including claims made pursuant to the Fair Labor Standards Act and the New York Labor Law

   shall also be subject to the grievance and arbitration procedure contained herein." Id.

                                             DISCUSSION


           The Federal Arbitration Act(the "FAA")provides that "[a] written provision in ... a

   contract... to settle by arbitration a controversy thereafter arising out of[the] contract... shall

   be valid, irrevocable, and enforceable." 9 U.S.C. § 2. The Supreme Court has described the FAA




   subclass of hourly employees who were offered and accepted compensation time instead of
   overtime wages. The motion was otherwise granted.
   ^ Counsel for defendant stated at the March 31, 2017 oral argument that 120 SSOBA represented
   employees had filed consent to join the action at that time.
Case 1:15-cv-00502-RJD-RML
Case 1:20-cv-00640-KAM-RER Document
                           Document 118
                                    25-9 Filed
                                          Filed08/16/17
                                                04/16/21 Page
                                                          Page44ofof88PageID
                                                                       PageID#:#:2630
                                                                                  231




   as "embod[ying][a] national policy favoring arbitration," AT&T Mobility LLC v. Concepcion.

   563 U.S. 333, 346(2011)(alterations in original)(quoting Buckeye Check Cashing. 546 U.S.

  440,443(2006)."[T]his policy is founded on a desire to preserve the parties' ability to agree to

   arbitrate, rather than litigate, disputes." Schnabel y. Trilegiant Corp.,697 F.3d 110,118(2d Cir.

   2012)."But the FAA 'does not require parties to arbitrate when they have not agreed to do so.'"

   Nicosia y. Amazon.com. Inc., 834 F.3d 220,229(2d Cir. 2016)(quoting SchnabeL 697 F.3d at

   118).

           In deciding a motion to compel arbitration,"courts apply a 'standard similar to that

   applicable for a motion for summary judgment.'" Nicosia. 834 F.3d at 229(quoting Bensadoun

   y. Jobe-Riat. 316 F.3d 171,175(2d Cir. 2003)). Courts therefore "consider all relevant,

   admissible evidence submitted by the parties." Chambers v. Time Warner. Inc.. 282 F.3d 147,

   155(2d Cir. 2002)(quoting Fed. R. Civ. P. 56(c)). All reasonable inferences must be drawn in

   favor of the non-moving party. Nicosia. 834 F.3d at 229

           "The question of whether the parties have agreed to arbitrate, i.e., the question of

   arbitrability, is an issue for judicial determination unless the parties clearly and unmistakably

   provide otherwise." Nicosia. 834 F.3d at 229(quotation omitted)."The threshold question of

   whether the parties indeed agreed to arbitrate is determined by state contract law principles." Id

           The parties' dispute occurs on two levels. The parties first dispute the scope and

   applicability ofthe arbitration clause, and whether it requires SSOBA represented employees to

   submit their claims to arbitration. The parties also dispute whether the Court is the correct
Case 1:15-cv-00502-RJD-RML
Case 1:20-cv-00640-KAM-RER Document
                           Document 118
                                    25-9 Filed
                                          Filed08/16/17
                                                04/16/21 Page
                                                          Page55ofof88PageID
                                                                       PageID#:#:2631
                                                                                  232




   tribunal to address the first question, since defendants argue^ that the CBA requires the arbitrator,

   and not the Court, to address the threshold question of arbitrability.

          The question of who decides arbitrability is a narrow one, and it is an inquiry distinct

   from both the merits of the claims and the arbitrability of the claims. As the Supreme Court

   explained:

          First,[the parties] disagree about [liability in a contract dispute]. That disagreement
          makes up the merits ofthe dispute. Second,they disagree about whether they agreed to
          arbitrate the merits. That disagreement is about the arbitrability ofthe dispute. Third,
          they disagree about who should have the primary power to decide the second matter.
          Does that power belong primarily to the arbitrators(because the court reviews their
          arbitrability decision deferentially) or to the court(because the court makes up its mind
          about arbitrability independently)?

   First Options of Chicago. Inc. v. Kaplan.514 U.S. 938,942(1995)(emphasis in original). At

   hand is this third inquiry - does the CBA empower the Court or the arbitrator to decide

   arbitrability?

           In New York,'^ "the question of arbitrability is an issue generally for judicial

   determination" unless the parties "evince[] a 'clear and unmistakable' agreement to arbitrate

   arbitrability." Smith Barney Shearson Inc. v. Sacharow. 91 N.Y.2d 39,45-46(1997)(citing



   ^ Plaintiff observed, correctly, at oral argument that defendant first argued that the arbitrator
   should decide arbitrability in its reply, not in its moving papers. The Second Circuit has noted
   that district courts are free to disregard arguments raised for the first time in reply memoranda,
   but that they need not necessarily do so. S(^ Ruggiero v. Warner-Lambert Co.. 424 F.3d 249,
   252(2d Cir. 2005). Because this issue is central to the question of arbitrability, the Court
   considers it.


   ^ The CBA does not contain a choice oflaw provision. "Where there is no applicable choice of
   law provision, courts in New York apply a 'center of gravity' approach to determine the
   governing law in contract cases." Mumin v. Uber Techs.. Inc.. No. 15CV6143NGGJO,2017 WL
   934703, at *8(E.D.N.Y. Mar. 8, 2017T reconsideration denied sub nom. Ortega v. Uber Techs.
   Inc.. No. 15CV7387NGGJO,2017 WL 1737636(E.D.N.Y. May 2, 2017). Given the location of
   the events giving rise to the lawsuit and the residencies ofthe parties, the Court finds that New
   York is the center of gravity ofthis action. Accordingly, New York contract law applies to the
   interpretation ofthe CBA for the purposes ofthis opinion.
Case 1:15-cv-00502-RJD-RML
Case 1:20-cv-00640-KAM-RER Document
                           Document 118
                                    25-9 Filed
                                          Filed08/16/17
                                                04/16/21 Page
                                                          Page66ofof88PageID
                                                                       PageID#:#:2632
                                                                                  233




   Primex Int'l Corp. v. Wal-Mart Stores. Inc.. 89 N.Y.2d 594, 598(1997). Defendants assert that

   the parties gave the arbitrator the authority to determine arbitrability by incorporating the

   Voluntary Labor Arbitration Rules ofthe American Arbitration Association("AAA")into the

   arbitration provision of the CBA. The Court agrees.

          As noted above, Section 17.1 ofthe CBA provides that disputes shall be referred to

   arbitration in accordance with the Voluntary Labor Arbitration Rules ofthe AAA.See Bardavid

   Aff. Ex. 1, § 17.1. Rule 3 of the AAA Rules expressly designates the arbitrator as the person to

   decide questions of arbitrability. See AAA Rule R-3(a), Second Bardavid Aff. Ex. C,ECF No.

   107-1 ("The arbitrator shall have the power to rule on his or her own jurisdiction, including any

   objections with respect to the existence, scope, or validity of the arbitration agreement.").

           Where "parties explicitly incorporate rules that empower an arbitrator to decide issues of

   arbitrability, the incorporation serves as clear and unmistakable evidence ofthe parties' intent to

   delegate such issues to an arbitrator." Contec Corp. v. Remote Sol.. Co.. 398 F.3d 205,208(2d

   Cir. 2005); see also Lanina v. Men Women N.Y. Model Mgmt.. 86 F. Supp. 3d 277,283-84

   (S.D.N.Y.2015)("[A] party who signs a contract containing an arbitration clause and

   incorporating by reference the AAA rules ... cannot [later] disown its agreed-to obligation to

   arbitrate all disputes, including the question of arbitrability.").

           At oral argument, plaintiff disputed that the incorporation of the AAA rules into the CBA

   evinced the parties' intent to submit the arbitrability question to the arbitrator. Citing NASDAQ

   OMX Group. Inc. v. UBS Securities. LLC.770 F.3d 1010(2d Cir. 2014), plaintiff argued that

   the presence of the AAA rules is irrelevant because this dispute is carved out ofthe arbitration

   provision, averring that it does not "concem[] the interpretation or application ofthe specific

   provisions ofthe [CBA]." Bardavid Aff. Ex. 1, § 16.1. But plaintiffs reliance on NASDAQ is
Case 1:15-cv-00502-RJD-RML
Case 1:20-cv-00640-KAM-RER Document
                           Document 118
                                    25-9 Filed
                                          Filed08/16/17
                                                04/16/21 Page
                                                          Page77ofof88PageID
                                                                       PageID#:#:2633
                                                                                  234




   misplaced. There, the arbitration clause contained a broad carve-out that listed a variety of

   disputes not subject to arbitration. NASDAQ,770 F.3d at 1032. Because at least one claim

   arguably fell within the carve-out, there was no clear and unmistakable evidence that the parties

   decided to arbitrate the substantive claim, let alone the question of arbitrability. Id. Here,the

   arbitration clause of the CBA contains no such carve-out. Though plaintiff correctly observes

   that the dispute procedure is limited to interpretation and application of specific provisions ofthe
   CBA,Section 16.6 ofthe CBA makes explicit reference to the type of claims relevant here, i.e.

   those made pursuant to the FLSA and NYLL,and subjects them to the dispute and arbitration

   procedure. S|^ Bardavid Aff. Ex. 1, § 16.6. These claims are therefore expressly covered by the

   arbitration clause of the CBA.

           Plaintiff also cited Zachariou v. Manios,68 A.D.3d 539(2009), where the Appellate

   Division ofthe New York Supreme Court found that incorporation of the AAA rules did not

   require the arbitrator to decide arbitrability. Id There, however,the arbitration clause was

   extremely narrow and related only to questions regarding the amount of distributions paid to

   certain family members of a family-owned business. Id The arbitration clause in Article 17 of

   the CBA is substantially broader, and more closely resembles the agreement found by the

   Second Circuit in Contec, which also governed any "controversy arising with respect to [the]

   agreement," to assign questions of arbitrability to the arbitrator. 398 F.3d at 208.

           In sum,the parties, by incorporating the AAA rules into the CBA,granted the arbitrator

   the power to determine arbitrability. The arbitrator will decide whether the SSOBA members

   must proceed to arbitration to resolve their disputes or whether they may join their non-SSOBA

   represented colleagues in this action. The arbitrator will also decide any threshold, procedural

   questions, such as whether the SSOBA employees must exhaust Rochdale's three-step grievance
Case 1:15-cv-00502-RJD-RML
Case 1:20-cv-00640-KAM-RER Document
                           Document 118
                                    25-9 Filed
                                          Filed08/16/17
                                                04/16/21 Page
                                                          Page88ofof88PageID
                                                                       PageID#:#:2634
                                                                                  235




   process before their claims may be referred to arbitration and whether the SSOBA represented

   employees may bring their claims collectively. See Howsam v. Dean Witter Reynolds. Inc., 537

   U.S. 79,84(2002)("[P]rocedural questions which grow out of the dispute and bear on its final

   disposition are presumptively not for the judge, but for an arbitrator, to decide.")(internal

   quotations omitted).

                                             CONCLUSION


          For the foregoing reasons, defendants' motion to compel arbitration for claims asserted

   by opt-in plaintiffs and putative class members who are represented by the SSOBA is granted.



   SO ORDERED.



   Dated: Brooklyn,^ew York
          August /U,2017


                                                           s/ RJD
                                                         RAYMWD y. DEARIE
                                                         United States District Judge
